DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is responsive to communications: RCE filed on 01/25/2021 to application filed on 05/31/2018 which is continuation of application 13/912,972 filed on 06/07/2013, now U.S. Patent 10/019153.
Claims 1-7, 10-11, 13-23 are pending in the case. Claims 1, 6 and 15 are independent claims.
All rejections and objections in the previous office action not set forth below have been withdrawn as necessitated by the amendment.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
This application currently names joint inventors. 
In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 15 are rejected under 35 U.S.C. 103 as being unpatentable over Seo et al., US 20130179816, in view of Hayashi et al., US 6,014,677 and Kim et al., US 2013/0305174. 
Regarding independent claim 1, Seo teaches an electronic device comprising:
a touch sensitive display for displaying user-consumable digital content to a user and allowing user input (Seo, fig.4B; [0113]; user drags one side area to left direction on a touch screen of a web page or a photo image); and 
a user interface having a content sampling mode that is responsive to a content sampling gesture, 
wherein the content sampling gesture is detected on a region of the touch sensitive display while that region is displaying the user-consumable digital content, such that the content sampling gesture is provided on the displayed user-consumable digital content (Seo, fig.4B; [0041], [0113]; user drags one side area to left direction on a touch screen of a web page or photo image to enter into an edit mode);
wherein, in response to receiving the content sampling gesture, the content sampling mode causes simultaneous display of a scrapbook control menu and a reduced size replication of the displayed user-consumable digital on the touch sensitive display, the scrapbook control menu occupying a first portion of the touch sensitive display, and the reduced size replication of the displayed user-consumable digital content occupying a second portion of the touch sensitive display, the second portion not being occupied by the scrapbook control menu (Seo, figures 4B, 5; [0113]-[0120]; in response to user drags one side area to left direction of a web page or photo image on a touch screen, simultaneously display a list including templates and reduced web page); and
wherein the scrapbook control menu was not displayed when the content sampling gesture was received (Seo, figure 4B, item 410).
However, Seo does not teach wherein display of the scrapbook control menu also displays a list of digital scrapbooks within the scrapbook control menu; and wherein the user-consumable digital content forms part of a user-consumable content item that is accessible via the electronic device.
Hayashi teaches wherein display of the scrapbook control menu also displays a list of digital scrapbooks within the scrapbook control menu (Hayashi, figures 13, 22, 23-24; displaying templates within a menu).
It would have been obvious to a person of ordinary skill, before the effective filling date of the invention, to have combined Hayashi’s teaching and Seo’s teaching to include t display of the scrapbook control menu also displays a list of digital scrapbooks within the scrapbook control menu, since the combination would have facilitated the user to select templates when template menu is displayed in different forms as Hayashi disclosed.
Kim teach wherein the user-consumable digital content forms part of a user-consumable content item that is accessible via the electronic device (Kim, [0021], [0032]; touch screen displays a first page of a web document/e-book or a section of a web page).
It would have been obvious to a person of ordinary skill, before the effective filling date of the invention, to have combined Kim’s teaching into Hayashi and Seo’s teaching to include the user-consumable digital content forms part of a user-consumable content item that is accessible via the electronic device, since the combination would have facilitated the user to editing a document/website/e-book having plurality pages as well as a portion of a web page as Kim disclosed.
Regarding independent claim 15, Seo teaches a computer-implemented method comprising:
causing display of user-consumable digital content on a touch sensitive display, (Seo, fig.4B; [0113]; user drags one side area to left direction on a touch screen of a web page or a photo image); 
receiving, via the touch sensitive display and while the user-consumable digital content is being displayed thereon, a content sampling command that comprises a swiping gesture that is detected completely over the user-consumable digital content that is being displayed on touch sensitive display (Seo, fig.4B; [0041], [0113]; user drags one side area to left direction on a touch screen of a web page or photo image to enter into an edit mode); 
in response to receiving the content sampling command, causing display of a scrapbook control menu on the touch sensitive display, the scrapbook control menu including a listing of a plurality of digital scrapbooks, wherein the scrapbook control menu occupies a first portion of the touch sensitive display (Seo, figures 4B, 5; [0113]-[0120]; in response to user drags one side area to left direction of a web page or photo image on a touch screen, simultaneously display a list including templates and reduced web page);
further in response to receiving the content sampling command, causing display of a reduced size replication of the user-consumable digital content on a second portion of the touch sensitive display that is not occupied by the scrapbook control menu, such that the scrapbook control menu and the reduced size replication of the user-consumable digital content are simultaneously displayed on the first and second portion of the touch sensitive display respectively  (Seo, figures 4B, 5; [0113]-[0120]; in response to user drags one side area to left direction of a web page or photo image on a touch screen, simultaneously display a list including templates and reduced web page). 
However, Seo does not teach wherein display of the scrapbook control menu also displays a list of digital scrapbooks within the scrapbook control menu; and wherein the user-consumable digital content forms part of a user-consumable content item that is accessible via the electronic device.
Hayashi teaches wherein display of the scrapbook control menu also displays a list of digital scrapbooks within the scrapbook control menu (Hayashi, figures 13, 22, 23-24; displaying templates within a menu).
It would have been obvious to a person of ordinary skill, before the effective filling date of the invention, to have combined Hayashi’s teaching and Seo’s teaching to include t display of the scrapbook control menu also displays a list of digital scrapbooks within the scrapbook control menu, since the combination would have facilitated the user to select templates when template menu is displayed in different forms as Hayashi disclosed.
Kim teach wherein the user-consumable digital content forms part of a user-consumable content item that is accessible via the electronic device (Kim, [0021], [0032]; touch screen displays a first page of a web document/e-book or a section of a web page).
It would have been obvious to a person of ordinary skill, before the effective filling date of the invention, to have combined Kim’s teaching Hayashi and Seo’s teaching to include the user-consumable digital content forms part of a user-consumable content item that is accessible via the electronic device, since the combination would have facilitated the user to editing a document/website/e-book having plurality pages as well as a portion of a web page as Kim disclosed.
Claim 6 is rejected under 35 U.S.C. 103 as being as being unpatentable over Seo et al., US 20130179816, in view of Hayashi et al., US 6,014,677. 
Regarding independent claim 6, Seo teaches a non-transitory computer readable medium having instructions encoded thereon that, when executed by one or more processors, cause a digital scrapbooking process to be carried out, the process comprising:
causing display of user-consumable digital content on a touch sensitive display of an electronic device (Seo, figures 4A, 4B; [0070],[0113]; displaying a web page or a photo image on a touch screen allow a user top drag one side area to left direction); and
in response to receiving a content sampling command that is detected directly over the user-consumable digital content, causing simultaneous display on the touch sensitive display of both a scrapbook control menu and a reduced size replication of the user-consumable digital content, the scrapbook control menu identifying a plurality of digital scrapbooks, and occupying a first portion of the touch sensitive display, and the reduced size replication of the user-consumable digital content occupying a second portion of the touch sensitive display (Seo, figures 4B, 5; [0113]-[0120]; in response to user drags one side area to left direction of a web page or photo image on a touch screen, simultaneously display both a list identifying templates and reduced web page on portions of the touch screen).
However, Seo does not teach wherein display of the scrapbook control menu also displays a list of digital scrapbooks within the scrapbook control menu.
Hayashi teaches wherein display of the scrapbook control menu also displays a list of digital scrapbooks within the scrapbook control menu (Hayashi, figures 13, 22, 23-24; displaying templates within a menu).
It would have been obvious to a person of ordinary skill, before the effective filling date of the invention, to have combined Hayashi’s teaching and Seo’s teaching to include t display of the scrapbook control menu also displays a list of digital scrapbooks within the scrapbook control menu, since the combination would have facilitated the user to select templates when template menu is displayed in different forms as Hayashi disclosed.
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Seo and Hayashi as applied to claim 6 above, and further in view of Kim et al., US 2013/0305174.
Regarding claim 7, which is dependent on claim 6, Seo teaches wherein: the second portion of the touch sensitive display is not occupied by the scrapbook control menu; and and the electronic device includes the one or more processors (Seo, figures 1A, 2, 4B, [0065]).
Kim teach the user-consumable digital content forms part of a larger user-consumable content item that is accessible via the electronic device (Kim, [0021], [0032]; touch screen displays a first page of a web document/e-book or a section of a web page).
It would have been obvious to a person of ordinary skill, before the effective filling date of the invention, to have combined Kim’s teaching and Seo’s teaching to include t the user-consumable digital content forms part of a larger user-consumable content item that is accessible via the electronic device, since the combination would have facilitated the user to editing a document/website/e-book having plurality pages as well as a portion of a web page as Kim disclosed.
Claims 21, 3-4, 23, 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Seo, Hayashi and Kim as applied to claim 1 above, and further in view of  Khosla et al., US 6202061, Usenko et al., US 2013/0239003. 
Regarding claim 21, which is dependent on claim 1, Seo teaches the user interface
further having a scrapbooking mode that is responsive to a scrapbook selection gesture that is applied to a selected one of the displayed digital scrapbooks listed in the scrapbook control menu (Seo, [0064]; selecting one of templates), 
wherein the scrapbook selection gesture is received while the reduced size replication of the user-consumable digital content remains displayed on the second portion of the display (Seo, fig.5, [0116]-[0120]; selecting one template while reduced size web page is displaying),
wherein, in response to receiving an insertion gesture, the scrapbooking mode causes the user-consumable digital content to be inserted into the selected digital scrapbook (Seo, figures 9A, 9B; [0131]-[0136]; drag and drop image and/or text to template),
wherein the insertion gesture is a touch release gesture that is received while the reduced size replication of the user-consumable digital content remains displayed on the second portion of the touch sensitive display (Seo, figures 9A, 9B; [0131]-[0136]; drag and drop image and/or text to template).
Khosla teaches wherein the selected digital scrapbook comprises a plurality of virtual pages arranged in a sequential order (Khosla, figure 12F; album comprises pages 1-2); 
wherein, in response to receiving the scrapbook selection gesture, the scrapbooking mode causes display of a first set of scrapbook page thumbnails, each of which corresponds to one of the virtual pages of the selected digital scrapbook (Khosla, fig. 12E, col.14, lines 30-48; displaying a set album pages).
It would have been obvious to a person of ordinary skill, before the effective filling date of the invention, to have combined Khosla’s teaching into Kim and Seo’s teaching to include selected digital scrapbook comprises a plurality of virtual pages arranged in a sequential order; and display of a first set of scrapbook page thumbnails, each of which corresponds to one of the virtual pages of the selected digital scrapbook, since the combination would have facilitated the user to insert content/image into the scrapbook having plurality of pages.
Usenko teaches wherein, in response to receiving a scrolling gesture, the scrapbooking mode causes display of a second set of scrapbook page thumbnails, each of which corresponds to one of the virtual pages of the selected digital scrapbook, wherein the scrolling gesture is received while the reduced size replication of the user-consumable digital content remains displayed on the second portion of the display (Usenko, figures 10, 12; [0068], [0069], [0096]; displaying album page thumbnails and scroll bar at bottom for scrolling album page thumbnails; fig.12; drag and drop image thumbnail to selected album page).
It would have been obvious to a person of ordinary skill, before the effective filling date of the invention, to have combined Usenko’s teaching into Khosla, Kim and Seo’s teaching to display a second set of scrapbook page thumbnails as well as scrolling gesture is received while the reduced size replication of the digital content remains displayed on the second portion of the touch sensitive display, since the combination would have facilitated the user to navigate/select scrapbook page thumbnails as well as edit the scrapbook page by selecting the digital content thumbnails to drag and drop to the selected scrapbook page.
Regarding claim 3, which is dependent on claim 21, Khosla and Usenko teaches wherein: the insertion gesture is associated with a particular scrapbook page thumbnail in the second set; and at least the digital user-consumable content is inserted adjacent to a scrapbook page corresponding to the particular scrapbook page thumbnail (Khosla, fig.12E, col.14, lines 30-48; drag and drop image to album page; Usenko, figures 10, 12; [0068], [0069], [0096]; drag and drop image thumbnail to selected album page).  The same rationale of claim 1 is incorporated herein.
Regarding claim 4, which is dependent on claim 21, Usenko wherein the scrapbook page thumbnails in the second set are displayed in the sequential order (Usenko, figures 10; [0068], [0069]). The same rationale of claim 1 is incorporated herein.
Regarding claim 23, which is dependent on claim 15, Seo teaches receiving, via the scrapbook control menu, a scrapbook selection gesture that is associated with a selected one of the displayed plurality of digital scrapbooks (Seo, [0064]; selecting one of template).
Khosla teaches wherein the selected digital scrapbook comprises a plurality of virtual pages arranged in a sequential order (Khosla, figure 12F; album comprises pages 1-2);
in response to receiving the scrapbook selection gesture, causing display of a first set of scrapbook page thumbnails, each of which corresponds to one of the virtual pages of the selected digital scrapbook (Khosla, fig. 12E, col.14, lines 30-48; displaying a set album pages); 
receiving an insertion gesture that is associated with a particular scrapbook page thumbnail in a second set of scrapbook page thumbnails (Khosla, fig.12E; drag and drop image to album page; fig.12; [0096]; drag and drop image thumbnail to selected album page),
wherein the scrapbook selection gesture, the scrolling gesture, and the insertion gesture are each received while the reduced size replication of the digital content remains displayed on the second portion of the touch sensitive display (Khosla, fig.12E; drag and drop image to album page; fig.12; [0096]; drag and drop image thumbnail to selected album page).
It would have been obvious to a person of ordinary skill, before the effective filling date of the invention, to have combined Khosla’s teaching into Kim and Seo’s teaching to include selected digital scrapbook comprises a plurality of virtual pages arranged in a sequential order; in response to receiving the scrapbook selection gesture, causing display of a first set of scrapbook page thumbnails, each of which corresponds to one of the virtual pages of the selected digital scrapbook; and receiving an insertion gesture that is associated with a particular scrapbook page thumbnail in a second set of scrapbook page thumbnails, since the combination would have facilitated the user to insert content/image into the scrapbook having plurality of pages.
Usenko teaches in response to receiving a scrolling gesture, causing display of a second set of scrapbook page thumbnails, each of which corresponds to one of the virtual pages of the selected digital scrapbook (Usenko, figures 10, 12; [0068], [0069], [0096]; displaying album page thumbnails and scroll bar at bottom for scrolling album page thumbnails; fig.12; drag and drop image thumbnail to selected album page);
It would have been obvious to a person of ordinary skill, before the effective filling date of the invention, to have combined Usenko’s teaching into Khosla, Kim and Seo’s teaching to include receiving a scrolling gesture, causing display of a second set of scrapbook page thumbnails, each of which corresponds to one of the virtual pages of the selected digital scrapbook, since the combination would have facilitated the user to navigate/select scrapbook page thumbnails as well as edit the scrapbook page by selecting the digital content thumbnails to drag and drop to the selected scrapbook page.
Regarding claim 16, which is dependent on claim 23, Khosla wherein the first and second sets of scrapbook page thumbnails are each displayed in the sequential order (Khosla, fig. 12D; album comprises number of virtual pages arranged in sequence; Usenko, figures 10; [0068], [0069]). The same rationale is incorporated herein.
Regarding claim 17, which is dependent on claim 23, Khosla teaches further comprising, in response to receiving the insertion gesture, causing the user-consumable digital content to be inserted adjacent to a scrapbook page corresponding to the particular scrapbook page thumbnail (Khosla, fig.12E, col.14, lines 30-48; Usenko, figures 10, 12; [0068], [0069], [0096]; drag and drop image thumbnail to selected album page). The same rationale is incorporated herein.
Regarding claim 18, which is dependent on claim 23, Khosla teaches further comprising, in response to receiving the insertion gesture, causing the user-consumable digital content to be inserted into the selected digital scrapbook (Khosla, fig.12E; col.14, lines 30-48; drag and drop image to album page). The same rationale is incorporated herein.
Regarding claim 19, which is dependent on claim 23, Seo teaches wherein the scrapbook selection gesture, the scrolling gesture, and the insertion gesture collectively comprise a combined touch, drag, and release gesture (Seo, figures 4B, 5; [0116]-[0120], [0131]-[0136]; while the reduced web page is displaying; selecting a template, flicking editing page; drag and drop selected content to selected template).
Regarding claim 20, which is dependent on claim 23, Seo teaches wherein the scrapbook control menu further includes a user interface element associated with creation of a new digital scrapbook (Seo, [0064]; selecting a new of template).
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Seo, Hayashi Kim, Khosla and Usenko as applied to claim 21 above, and further in view of Reddy, US 2009/0132957.
Regarding claim 2, which is dependent on claim 21, Usenko teaches wherein the first and second sets of scrapbook page thumbnails are displayed in a user interface panel that includes a scrollbar (Usenko, figures 10; [0068], [0069]; displaying album page thumbnails and scroll bar at bottom for scrolling album page thumbnails).  The same rationale of claim 1 is incorporated herein.
Reddy teaches scrollbar indicates page numbers corresponding to virtual pages associated with the scrapbook page thumbnails in the respective first and second sets (Reddy, figures 3A-3C).
It would have been obvious to a person of ordinary skill, before the effective filling date of the invention, to have combined Reddy’s teaching into Usenko, Khosla, Kim and Seo’s teaching to indicate page numbers corresponding to virtual pages associated with the scrapbook page thumbnails in the respective first and second sets, since the combination would have facilitated the user navigate to particular page of the scrapbook using page number indicator.
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Seo, Hayashi and Kim, Khosla and Usenko as applied to claim 21 above, and further in view of Griffin et al., US 20060212806.
Regarding claim 5, which is dependent on claim 21, Seo and Kim teaches wherein: the user-consumable digital content item includes metadata that is not displayed on the touch sensitive display (Seo, [0058], [0062]; web page includes text and/or image format; Kim, [0048]; web page includes object size). 
Griffin teaches in response to the insertion gesture, the scrapbooking mode further causes the metadata to be associated with the selected digital scrapbook (Griffin, [0040]; if drop location is not associated with style information, style information of a dragged content is associated with the drop location).
It would have been obvious to a person of ordinary skill, before the effective filling date of the invention, to have combined Griffin’s teaching into Khosla, Kim and Seo’s teaching to include in response to the insertion gesture, the scrapbooking mode further causes the metadata to be associated with the selected digital scrapbook, since the combination would have facilitated the user to insert content to locations having predetermined format as well as without having predetermine format as Griffin disclosed.
Claims 22, 10-11, 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Seo and Hayashi as applied to claim 6 above, and further in view of  Khosla et al., US 6202061, Usenko et al., US 2013/0239003. 
Regarding claim 22, which is dependent on claim 6, teaches Seo teaches receiving, via the scrapbook control menu, a scrapbook selection gesture that identifies a selected one of the displayed plurality of digital scrapbooks (Seo, [0064]; selecting one of templates); wherein at least one of the scrapbook selection gesture, a scrolling gesture, and insertion gesture are received while the reduced size replication of the digital content remains displayed on the second portion of the touch sensitive display (Seo, figures 4B, 5; [0116]-[0120], [0131]-[0136]; while the reduced web page is displaying; selecting a template, flicking editing page; drag and drop selected content to selected template).
Khosla teaches wherein the selected digital scrapbook comprises a plurality of virtual pages (Khosla, figure 12F; album comprises pages 1-2);
in response to receiving the scrapbook selection gesture, causing display of a first set of scrapbook page thumbnails, each of which corresponds to one of the virtual pages of the selected digital scrapbook (Khosla, fig. 12E, col.14, lines 30-48; displaying a set album pages);
receiving an insertion gesture that is associated with a particular scrapbook page thumbnail in a second set of scrapbook page thumbnails, wherein the insertion gesture is a touch release gesture  (Khosla, fig.12E; drag and drop image to album page; fig.12; [0096]; drag and drop image thumbnail to selected album page); and 
wherein at least one of the scrapbook selection gesture, the scrolling gesture, and the insertion gesture are received while the reduced size replication of the digital content remains displayed on the second portion of the touch sensitive display (Khosla; figures 12C-12F; selecting an album  to display a page of the selected album while thumbnail images are displayed).
It would have been obvious to a person of ordinary skill, before the effective filling date of the invention, to have combined Khosla’s teaching and Seo’s teaching to include selected digital scrapbook comprises a plurality of virtual pages arranged in a sequential order; in response to receiving the scrapbook selection gesture, causing display of a first set of scrapbook page thumbnails, each of which corresponds to one of the virtual pages of the selected digital scrapbook; and receiving an insertion gesture that is associated with a particular scrapbook page thumbnail in a second set of scrapbook page thumbnails, wherein the insertion gesture is a touch release gesture, since the combination would have facilitated the user to insert content/image into the scrapbook having plurality of pages.
Usenko teaches in response to receiving a scrolling gesture, causing display of a second set of scrapbook page thumbnails, each of which corresponds to one of the virtual pages of the selected digital scrapbook (Usenko, figures 10, 12; [0068], [0069], [0096]; displaying album page thumbnails and scroll bar at bottom for scrolling album page thumbnails; fig.12; drag and drop image thumbnail to selected album page).
It would have been obvious to a person of ordinary skill, before the effective filling date of the invention, to have combined Usenko’s teaching into Khosla and Seo’s teaching to include in response to receiving a scrolling gesture, causing display of a second set of scrapbook page thumbnails, each of which corresponds to one of the virtual pages of the selected digital scrapbook, since the combination would have facilitated the user to navigate/select scrapbook page thumbnails as well as edit the scrapbook page by selecting the digital content thumbnails to drag and drop to the selected scrapbook page.
Regarding claim 10, which is dependent on claim 22, Seo teaches wherein the scrapbook control menu comprises an array of scrapbook thumbnails, each of which represents one of the plurality of digital scrapbooks (Seo, fig.5; template icons).
Regarding claim 11, which is dependent on claim 22, Seo teaches wherein the scrapbook control menu was not displayed before the content sampling command was received (Seo, figure 4B, item 410).
Regarding claim 13, which is dependent on claim 22, Khosla teaches wherein the plurality of virtual pages are arranged in a sequential order (Khosla, fig. 12D; album comprises number of virtual pages arranged in sequence). The same rationale is incorporated herein.
Regarding claim 14, which is dependent on claim 22, Seo, Khosla and Usenko teaches wherein the scrapbook selection gesture, the scrolling gesture, and the insertion gesture are all received while the reduced size replication of the user-consumable digital content remains displayed on the second portion of the touch sensitive display (Seo, figures 4B, 5; [0116]-[0120], [0131]-[0136]; while the reduced web page is displaying; selecting a template, flicking editing page; drag and drop selected content to selected template; Khosla; figures 12C-12F; selecting an album to display a page of the selected album while thumbnail images are displayed; Khosla, fig.12E, col.14, lines 30-48; drag and drop image to album page; Usenko, figures 10, 12; [0068], [0069], [0096]; displaying album page thumbnails  and scroll bar at bottom for scrolling album page thumbnails; fig.12; drag and drop image thumbnail to selected album page).  The same rationale is incorporated herein.
Response to Arguments
Applicant’s arguments with respect to claims 1, 6 and 15 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Lin et al., US 6211875 teaches display template setting method in a multimedia synchronous training system.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THU V HUYNH whose telephone number is (571)272-4126.  The examiner can normally be reached on Monday to Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CESAR PAULA can be reached on 571-272-4128.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/THU V HUYNH/Primary Examiner, Art Unit 2177